Citation Nr: 1113057	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-19 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in June 2009, and a transcript of the hearing has been associated with the claims file.  

These issues were previously before the Board in May 2010, at which point the case was remanded for further development.  At that time, the issues of entitlement to service connection for scars of the scalp and chin, a bilateral knee condition, and posttraumatic stress disorder were also before the Board.  However, as service connection was granted for each of those issues upon remand, which is a full grant of the benefits sought on appeal, those issues are no longer before the Board.  Furthermore, the Veteran has not appealed from the downstream elements of the effective date or compensation level assigned.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issues currently on appeal are as stated on the first page of this decision.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, he has had headaches continuously since being struck on the head during service, and the current headaches have been medically linked to the in-service head injury, but there are no other current residuals of a head injury.

2.  Although the Veteran had a head injury and hazardous noise exposure in service, to include during combat, the weight of the evidence does not reflect continuous symptoms of tinnitus since service, and the current tinnitus has not been medically linked to service. 

3.  Although the Veteran had a head injury and hazardous noise exposure in service, to include during combat, the weight of the evidence does not demonstrate hearing loss to a compensable level within one year after separation from service, or continuous symptoms of hearing loss since service, and the current hearing loss has not been medically linked to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, as residuals of head injury, have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for service connection for hearing loss have not been met on a direct or a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board's decision herein to grant service connection for headaches, as residuals of a head injury, constitutes a full grant of this benefit sought on appeal.  As such, no further action is necessary to comply with the VCAA and implementing regulations in this regard.  Concerning the remaining claims, the Veteran was advised in an April 2006 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

The Board notes that the undersigned VLJ did not explain the bases of the prior determinations concerning hearing loss and tinnitus, or suggest the submission of evidence that may have been overlooked, during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to substantiate these claims, such as to verify the Veteran's combat service.  Further, the Veteran discussed the circumstances of his in-service noise exposure, to include during combat, and the timing of his audiological symptoms in response to questions from his representative, and he denied any prior clinical diagnosis for hearing loss or tinnitus.  Similarly, the Veteran's son testified to observable symptoms after service.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, the Board finds that VA has substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

With regard to the duty to assist, the Veteran's service records have been obtained and considered.  The Board notes that the National Personnel Records Center (NPRC) indicated that the service personnel records are fire-related in May 2006, and the best copies of such records were obtained and associated with the claims file.  However, the Veteran's service treatment records were obtained and associated with the claims file in 1946, prior to the fire at the NPRC, and there is no indication that they are incomplete.  As discussed below, the Veteran's combat service is conceded based on the evidence of record, including the personnel records.  As such, there is no prejudice due to any possibly missing service records.  

Post-service, there is no indication of any outstanding medical records that are necessary to decide his claims.  While there are no post-service treatment records in the claims file, the Veteran has not requested VA to obtain any such records, despite being advised to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the claimant has a responsibility to cooperate in such development).  The Board notes that, during the 2010 VA examinations, the Veteran reported being treated at VA since 1946 and receiving primary care treatment from Dr. B at the P. Clinic.  However, there is no indication that any evidence contained in such records would benefit his claims for hearing loss or tinnitus.  Rather, the Veteran testified that his hearing was "pretty good" upon discharge from service, and he denied being clinically diagnosed with such conditions during the June 2009 hearing.  Additionally, when asked in April 2006, to provide information regarding any doctor or medical facility that had treated him for hearing loss and tinnitus, the Veteran did not provide the VA with the names of any physicians or medical facilities which had treated him for the claimed conditions.  As such, there is no indication that there are any outstanding post-service treatment records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that VA's duty to assist only extends to "relevant" records, meaning records that relate to the claimed disability and have a reasonable possibility of helping to substantiate the claim).

As directed in the prior remand, the Veteran was afforded VA examinations in July 2010 pertaining to each of his claimed disabilities, as well as an additional VA examination pertaining to hearing loss and tinnitus in December 2010, which was conducted by the same examiner.  The Board notes that the Veteran's representative has argued that the July 2010 VA audiological examination is inadequate for adjudication purposes.  Specifically, he argues that the VA examiner relied solely on the results of a whisper test and Maryland CNC scores, which the representative believes to be inflated, in determining that the Veteran's current hearing loss and tinnitus are not related to service.  Neither of these arguments is persuasive.  

Concerning the Maryland CNC scores, VA regulations provide that the examiner may certify that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).  However, the VA audiological examiner did not indicate in either the July 2010 or December 2010 VA examination reports that the speech discrimination scores are not appropriate for any reason.  Further, there is no indication that the Veteran's representative is a medical professional, and he has not cited to any medical evidence to substantiate this assertion.  As such, there is no competent evidence that the recorded speech discrimination scores are inflated in any way.  With respect to the rationale supporting the etiological opinions, the July 2010 and December 2010 reports reflect consideration of not only the whisper test and speech discrimination scores, but also the puretone results and the overall extent and configuration of hearing loss.  As discussed below, the examiner also noted the Veteran's advanced age and substantial post-service noise exposure.  

A review of the VA examination reports for each of the disabilities at issue reveals that they are adequate for adjudication purposes.  In particular, the examiners provided a rationale for all opinions expressed, and the reports reflect consideration of the Veteran's lay statements concerning the existence and timing of his symptoms, as well as documentation of the October 1944 head injury.  The audiological examiner also considered the effects of the head injury and noise exposure during combat in determining the etiology of the Veteran's hearing loss and tinnitus.  To the extent that the examiner may not have considered the Veteran's report of tinnitus since 1944 or 1945 in determining the etiology of this condition, the Board has found the Veteran's statement to this effect to be not credible because it is inconsistent with the other evidence of record, as discussed below.  As such, the Veteran has not been prejudiced as a result of any possible defect in this regard.

For the foregoing reasons, the Board finds that the prior remand directives have been substantially completed, and no further medical evidence is necessary for a fair adjudication of the Veteran's claims.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred due to service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  If a chronic disease is noted during service (or within the applicable presumptive period under 38 C.F.R. § 3.307), subsequent manifestations of the same disease at any later date will be service connected, unless clearly attributable to intercurrent causes.  However, where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is evidence of continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under 38 C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent and credible evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Residuals of head injury

At the June 2009 hearing, the Veteran testified that he was injured during service when a piece of coral the size of a softball hit him on the head during an explosion, and that he was placed under observation for three days.  The Veteran stated that he has experienced chronic headaches, as well as occasional dizziness, nausea, and pain on his scalp, which he believes may be related to the in-service injury.  He could not recall any post-service injuries that could cause these symptoms.

Service treatment records show that in October 1944, the Veteran was accidentally struck on the head by a rock during an explosion that occurred approximately 50 yards from where he was located.  The clinician noted a laceration on the scalp, about one inch in size, which did not require sutures.  X-rays of the skull revealed no abnormalities.  The Veteran denied any dizziness, loss of consciousness, or headache at that time.  There are no further documented complaints, diagnosis, or treatment for any symptoms or residuals of a head injury during service.  A January 1946 examination report upon discharge from active duty noted the October 1944 head injury, with no unconsciousness, and indicated that in the examiner's opinion this injury would not result in disability.  No pertinent abnormalities were noted.

At a July 2010 VA general medical examination, the Veteran reported having current headaches, nausea, and dizziness every 2-3 months that lasts for 30 minutes or less.  He stated that these symptoms go away if he lies down and sleeps, with no medication.  The Veteran further described the headaches as tension headaches occurring at the left posterior occipital area and right temporal area, which occurred once every second month and were not associated with aura, nausea, vomiting, or any other symptoms.  The Veteran also stated that the dizziness and tinnitus are unrelated, and that he "did not really have tinnitus."  Cognitive testing showed no evidence of neurocognitive defect.  Upon physical examination, the VA examiner opined that the Veteran had no evidence of posttraumatic brain injury, but he did have postconcussion tension headaches.  The examiner further opined that the occasional dizziness and nausea occurring are not likely related to the head injury.

The Veteran was also afforded a VA psychiatric examination in July 2010.  This examiner reviewed the July 2010 VA general medical examination report, and conducted additional examination and testing.  At that time, the Veteran reported having headaches twice per month, which he subjectively associated with a shrapnel or head wound during service.  He described the headaches as occurring two times per month in the bilateral occipital, bilateral frontal, and vertex of cortical area.  The Veteran was noted to have post-concussive headaches, but no other pertinent medical problems.  The VA psychiatric examiner also opined that there was no evidence of cognitive disorder secondary to traumatic brain incident.

Based on all evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his current headaches were incurred as result of his in-service head injury.  In this regard, the Veteran is competent to report observable symptoms, to include headaches, as well as the lack of such symptoms prior to service and continuous symptoms since the in-service injury, despite lack of documentation in available treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Further, the Board finds the Veteran's lay statements to this effect to be credible as it is generally consistent with the other evidence of record.  While the Veteran testified in June 2009 that he first related headaches to his in-service head injury about 20 years previously, he indicated that he had headaches prior to that time.  

The Veteran is not competent to testify to the etiology of his headaches, or to diagnose any other possible residuals of head injury, as these questions require specialized knowledge, training, or experience due to the complex nature of these disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  However, two competent VA examiners opined in July 2010 that the Veteran has post-concussive headaches, considering his reports of the timing and nature of the headaches.  These examiners also opined that there were no other current residuals of head injury, as summarized above, based on the Veteran's reports of symptoms over the years and relevant testing.  

As such, applying the benefit of the doubt rule, the weight of the evidence of record establishes that service connection is warranted for headaches, as a residual of head injury.  See 38 C.F.R. §§ 3.102, 3.303. 

Hearing loss and tinnitus

The Board first finds that the evidence of record establishes current tinnitus and a hearing loss disability.  Tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, a hearing loss disability must be objectively demonstrated.  Specifically, impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, data collected at the December 2010 VA examination establishes a current hearing loss disability for VA purposes, as the Veteran had puretone thresholds ranging from 35 to 50 decibels in the right ear and from 35 to 70 decibels in the left ear from 500 to 4000 Hertz.  Additionally, the Veteran reported intermittent tinnitus, described as intermittent buzzing, and he was diagnosed with tinnitus at that time.  While the Veteran denied tinnitus at the July 2010 VA general medical examination, he reported intermittent buzzing in the ears at a July 2010 VA audiological examination.  He also reported ringing in the ears at the June 2009 Travel Board hearing.  As such, the Board resolves all reasonable doubt in the Veteran's favor and finds that he currently has tinnitus.

With respect to an in-service incident, the Veteran testified at the June 2009 hearing that he was exposed to hazardous noise, including incoming fire, on a regular basis during service under combat conditions.  Similarly, the Veteran reported military noise exposure of rifle, artillery, cannon fire, and tank noise, with no hearing protection provided, at the two 2010 VA audiological examinations.  

The Veteran asserts that his current disabilities were incurred as a result of noise exposure during combat service, or are related to the documented October 1944 head injury.  Under 38 U.S.C.A. § 1154(b), if the evidence of record establishes that a veteran engaged in combat with the enemy, it will be presumed that the claimed in-service event or injury occurred as he or she reported if such event or injury is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incident, unless there is clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  

As discussed in the prior remand, available service personnel records reflect that the Veteran served in the Army as a reconnaissance NCO, and that he participated in action against the enemy from November to December 1944, and from March to April 1945.  Accordingly, the Board previously conceded that the Veteran had combat exposure during service.  Furthermore, the Board previously found the Veteran's reports of acoustic trauma as a result of excessive noise from artillery fire and mortar attacks during combat to be both credible and consistent with the circumstances and conditions of his active war-time service.  As such, the Veteran's lay statements are sufficient to establish this fact. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted above, the Veteran's lay reports of an October 1944 head injury are also corroborated by his service treatment records.

However, the application of 38 U.S.C.A. § 1154(b) only provides a presumption that the claimed in-service event(s) occurred as the Veteran reported.  To be entitled to service connection, the competent and credible evidence must still demonstrate both a current disability and a nexus between such disability and the in-service incident or injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994).  As noted above, the nexus element may be established through continuity of symptomatology or a medical opinion.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.  

There are no documented complaints, diagnosis, or treatment for hearing loss or tinnitus in the Veteran's service treatment records.  Further, hearing was measured as 15/15 on a whispered voice test bilaterally, with no reported or noted defects, upon his discharge from service in January 1946.  As noted above, this examiner also opined that the October 1944 head injury would not result in disability.  

The Veteran is competent to report observable symptoms of disability, such as hearing difficulties and ringing or buzzing in the ears, as well as continuous symptoms after in-service incident or injury, despite the lack of documentation in service treatment records.  See Layno, 6 Vet. App. at 469-71.  In particular, the Veteran reported during the July and December 2010 VA audiological examinations that he began to have intermittent buzzing in the ears between 1944 and 1945, or whenever a tank cannon fired in service.  However, the majority of the other evidence of record contradicts these statements.

Specifically, the Veteran testified at the Board hearing in June 2009 that he thought his hearing was "pretty good" when he was discharged from service.  He further testified that his hearing steadily degraded over the years, leading to the current hearing loss and noises or ringing in the ears.  Additionally, the Veteran indicated that his hearing loss and ringing in the ears began about 20 years previously, or in approximately 1989, and that he did not notice any problems while working as a carpenter.  The Board notes that the Veteran reported post-service occupational noise exposure through building construction noise for 32 years as a carpenter, with no hearing protection, at the 2010 VA audiological examinations.  Although he denied any recreational noise exposure during these examinations, the Veteran's son testified at the June 2009 hearing that they hunted together in the past.  He further testified that he noticed the Veteran had difficulty hearing him speak when they had gone hunting within the past 30 to 40 years, or from approximately 1969 or 1979.  In addition, the Veteran denied being clinically diagnosed with either hearing loss or tinnitus at any point.  

In summary, the majority of the evidence of record indicates that the Veteran did not begin to have audiological symptoms, to include hearing loss or tinnitus, until more than 20 years after his discharge from service in January 1946.  Accordingly, to the extent that the Veteran claims to have had hearing loss or tinnitus continuously since service, the Board finds these statements to be not credible, as they are inconsistent with the weight of the evidence.  Therefore, service connection may not be granted for hearing loss or tinnitus based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Similarly, as there is no indication of hearing loss to a compensable level within one year following the Veteran's discharge from service, service connection may not be granted on a presumptive basis for a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is not competent to testify to the etiology of his current hearing loss or tinnitus, as this question requires specialized knowledge, training, or experience due to the complex nature of this body system.  See Espiritu, 2 Vet. App. at 494-95; Barr, 21 Vet. App. at 308.  With respect to a medical link, as noted above, the July 2010 VA general medical and psychiatric examiners opined that there were no residuals of head injury other than headaches, based on a review of all evidence of record.  Additionally, the 2010 VA audiological examiner noted the service treatment records concerning the Veteran's head injury during service, as well as his reported military and post-military noise exposure.  The examiner also noted the whisper test results upon discharge from service, which were described as informal tests, and the Veteran's subjective report of tinnitus since service (which the Board has found to be not credible).  Although testing upon discharge from service showed normal hearing, in that the Veteran responded to whispered voice at 15 feet, he did not respond to whispered voice at less than 5 feet in the test booth during the July 2010 VA examination.  The examiner stated that the current puretone threshold levels at 250 Hertz to 8000 Hertz showed an asymmetric sensorineural hearing loss, mild to moderate on the right and mild to severe on the left.  The examiner opined that the extent and configuration of the Veteran's current hearing loss is not typical of noise-induced damage but, rather, is characteristic of presbycusis.  Additionally, the examiner opined that the Veteran's current tinnitus is most likely due to the same cause as the hearing loss.  The examiner further indicated that, considering the evidence of record and the July and December 2010 audiological testing results, the Veteran's hearing loss and tinnitus were less likely as not caused by the head injury or military noise exposure during service.  See July and December 2010 reports.

Accordingly, the competent evidence of record fails to establish a medical link between the Veteran's current hearing loss or tinnitus and any incident or injury during service, to include the October 1944 head injury or the combat noise exposure.  As such, service connection may not be granted on a direct basis.  See 38 C.F.R. §§ 3.303, 3.304.  











As the preponderance of the evidence is against service connection for hearing loss and tinnitus, the benefit of the doubt doctrine is inapplicable and the Veteran's claims must be denied.  38 C.F.R. § 3.102.


ORDER

Service for headaches, as a residual of a head injury, is granted.

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


